                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA

 CENTURYLINK COMMUNICATIONS,
 LLC

                  Plaintiff,
                                                          Case No. 3:21-cv-216
        v.

 BILLY CRUM and SABRINA CRUM d/b/a
 CHEROKEE UNDERGROUND
 SOLUTIONS; and CHEROKEE
 UNDERGROUND SOLUTIONS, LLC,

                  Defendants.


                                      COMPLAINT

       Plaintiff CenturyLink Communications, LLC ("CTL") for its Complaint against

Defendants Billy Crum and Sabrina Crum d/b/a Cherokee Underground Solutions; and

Cherokee Underground Solutions, LLC (collectively "Defendants"), allege and state:

                               JURISDICTION AND VENUE

       1.     Plaintiff CTL is a Louisiana limited liability company with its principal place

of business in Louisiana. CTL' s sole member is CenturyLink, Inc., a Louisiana corporation

with its principal place of business in Louisiana.

       2.     Upon information and belief, Defendants Billy and Sabrina Crum are

individual residents of North Carolina who, at the time of the incidents giving rise to this

action, were doing business as Cherokee Underground Solutions.




       Case 3:21-cv-00216-RJC-DSC Document 1 Filed 05/07/21 Page 1 of 8
Case 3:21-cv-00216-RJC-DSC Document 1 Filed 05/07/21 Page 2 of 8
Case 3:21-cv-00216-RJC-DSC Document 1 Filed 05/07/21 Page 3 of 8
Case 3:21-cv-00216-RJC-DSC Document 1 Filed 05/07/21 Page 4 of 8
Case 3:21-cv-00216-RJC-DSC Document 1 Filed 05/07/21 Page 5 of 8
Case 3:21-cv-00216-RJC-DSC Document 1 Filed 05/07/21 Page 6 of 8
Case 3:21-cv-00216-RJC-DSC Document 1 Filed 05/07/21 Page 7 of 8
Case 3:21-cv-00216-RJC-DSC Document 1 Filed 05/07/21 Page 8 of 8
